488 F.2d 536
UNITED STATES IMMIGRATION and Naturalization Service,Respondent-Appellant,v.Marciano Haw HIBI, Petitioner-Appellee.
No. 72-1562.
United States Court of Appeals,Ninth Circuit.
Dec. 21, 1973.

1
On October 23, 1973, the Supreme Court, 414 U.S. 5, 94 S. Ct. 19, 38 L. Ed. 2d 7 granted certiorari in the above-captioned case and reversed the judgment of the Court of Appeals, 9th Cir., 475 F.2d 7.


2
We therefor vacate our judgment and remand the case to the United States District Court for the Northern District of California with instructions to deny the petition for naturalization in accordance with the Supreme Court's opinion.


3
---------------



* Honorable William G. East, Senior United States District Judge, District of Oregon, sitting by designation.